[Cite as Citizens Bank, N.A. v. Estate of Duchene, 2021-Ohio-2547.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

 CITIZENS BANK, N.A., f.k.a.                                CASE NO. 2020-T-0082
 RBS CITIZENS, N.A., f.k.a.
 CITIZENS BANK, N.A., SBMT
 CHARTER ONE BANK, N.A., et al.,                            Civil Appeal from the
                                                            Court of Common Pleas
                  Plaintiffs-Appellees,

         -v-                                                Trial Court No. 2019 CV 01805

 THE ESTATE OF ALAN F.
 DUCHENE BY AND THROUGH
 ITS ADMINISTRATOR STEVEN
 A. DUCHENE, et al.,

                  Defendants-Appellants.


                                              OPINION

                                        Decided: July 26, 2021
                                         Judgment: Affirmed.


 Johna M. Bella, Goranson, Parker & Bella, 405 Madison Avenue, Suite 2200, Toledo,
 OH 43604 (For Plaintiffs-Appellees).

 Bruce M. Broyles, 134 North Columbus Street, Lancaster, OH 43130 (For Defendants-
 Appellants).


THOMAS R. WRIGHT, J.

        {¶1}     Steven A. DuChene (“DuChene”), individually and as administrator of the

Estate of Alan F. DuChene, appeals the trial court’s entry granting summary judgment in

favor of Citizens Bank, N.A., et al. (“Citizens”), on its complaint of foreclosure against the

DuChene Estate. The judgment is affirmed.
       {¶2}   In 2005 and 2006, Duchene’s parents, Alan and Virginia DuChene, both

now deceased, executed two promissory notes with Citizens secured by two mortgage

agreements for a residential property located at 410 Warner Road in Hubbard, Ohio. As

a result of non-payment, Citizens filed this action on November 18, 2019, for judgment on

the promissory notes and to foreclose the security interest on the property. DuChene, in

his individual capacity and as administrator of the DuChene Estate, answered the

complaint.

       {¶3}   Citizens moved for summary judgment on March 17, 2020.            DuChene

responded in opposition to the motion, asserting Citizens is not entitled to foreclose due

to its failure to provide proper notice of acceleration as required by the terms of the

mortgage. The trial court granted Citizens leave to file a reply and supplement to its

motion, which it filed August 31, 2020. Citizens attached an affidavit of counsel and copy

of a notice of acceleration that was sent to the property address on August 21, 2019.

       {¶4}   On September 30, 2020, the trial court granted summary judgment in favor

of Citizens, concluding Citizens demonstrated it complied with the notice of acceleration

requirements, and entered a decree in foreclosure and order of sale. From the entry of

summary judgment, DuChene asserts one assignment of error:

       {¶5}   “The trial court erred in considering the new argument raised in the reply

brief and the affidavit of counsel.”

       {¶6}   An appellate court reviews decisions awarding summary judgment de novo,

i.e., independently and without deference to the trial court’s decision. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996); Peer v. Sayers, 11th Dist.

Trumbull No. 2011-T-0014, 2011-Ohio-5439, ¶ 27.


                                            2

Case No. 2020-T-0082
       {¶7}   Summary judgment is appropriate only when “(1) [n]o genuine issue as to

any material fact remains to be litigated; (2) the moving party is entitled to judgment as a

matter of law; and (3) it appears from the evidence that reasonable minds can come to

but one conclusion, and viewing such evidence most strongly in favor of the party against

whom the motion for summary judgment is made, that conclusion is adverse to that party.”

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1977), citing Civ.R.

56(C). The initial burden is on the moving party to set forth specific facts demonstrating

that no issue of material fact exists and that the moving party is entitled to judgment as a

matter of law. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996). If

the movant fails to meet this burden, the motion for summary judgment must be denied.

Id. If, however, this initial burden is met, the nonmoving party “must set forth specific

facts showing that there is a genuine issue for trial. If the party does not so respond,

summary judgment, if appropriate, shall be entered against the party.” Civ.R. 56(E).

       {¶8}   “To properly support a motion for summary judgment in a foreclosure action,

a plaintiff must present evidentiary-quality materials showing: (1) the movant is the holder

of the Note and Mortgage, or is a party entitled to enforce it; (2) if the movant is not the

original mortgagee, the chain of assignments and transfers; (3) the mortgager is in

default; (4) all conditions precedent have been met; and (5) the amount of principal and

interest due.” JPMorgan Chase Bank, Natl. Assn. v. Blank, 11th Dist. Ashtabula No.

2013-A-0060, 2014-Ohio-4135, ¶ 14, citing Wachovia Bank of Delaware, N.A. v. Jackson,

5th Dist. Stark No. 2010-CA-00291, 2011-Ohio-3203, ¶ 40-45.

       {¶9}   “‘Where prior notice of default and/or acceleration is required by a provision

in a note or mortgage instrument, the provision of notice is a condition precedent subject


                                             3

Case No. 2020-T-0082
to Civ.R. 9(C).’” CitiMortgage, Inc. v. Hijjawi, 11th Dist. Lake No. 2013-L-105, 2014-Ohio-

2886, ¶ 17, quoting First Fin. Bank v. Doellman, 12th Dist. Butler No. CA2006-02-029,

2007-Ohio-222, ¶ 20. Civ.R. 9(C) states: “In pleading the performance or occurrence of

conditions precedent, it is sufficient to aver generally that all conditions precedent have

been performed or have occurred. A denial of performance or occurrence shall be made

specifically and with particularity.”

       {¶10} Citizens asserted in its complaint that all conditions precedent to foreclosing

the liens had been met. In its motion for summary judgment, with respect to each note,

Citizens stated: “In accordance with the terms of the note, the entire unpaid principal and

accrued interest is immediately due and payable without notice or demand.”

       {¶11} In his answer, DuChene denied that Citizens had complied with all

conditions precedent, specifically asserting that Citizens failed to provide notice of

acceleration as required by the promissory notes’ “Uniform Secured Instrument”

provisions referring to the mortgage and its notice provisions, including the notice of

acceleration under paragraph 17 of the mortgage. DuChene again cited to this provision

in his response in opposition to summary judgment, arguing Citizens made no attempt to

demonstrate that it complied with this notice requirement. DuChene further “anticipated”

that Citizens would file a reply in support of its motion for summary judgment, attach a

document, and assert it is a notice of acceleration sent in compliance with paragraph 17

of the mortgage. DuChene argued that if, in this anticipated reply, Citizens claims that it

complied with the notice of acceleration requirement, after its motion was premised on

the assertion that no such notice was required, Citizens would be “rais[ing] a new issue”

to which the trial court should then allow him to respond.


                                             4

Case No. 2020-T-0082
       {¶12} Citizens moved for leave to file a reply memorandum in support and to

supplement its motion for summary judgment “in order to address arguments raised by

Defendants in their opposition memorandum.”           The trial court granted the motion

approximately one month later, with no opposition from DuChene in the interim.

       {¶13} Citizens directed the court to the language of paragraph 17 of the mortgage,

which is also attached to its complaint:

              Lender’s Rights if Borrower Fails to Keep Promises and
              Agreements. * * * upon my breach of any covenant or
              agreement in this Security Instrument, Lender may require
              that I pay immediately the entire amount then remaining
              unpaid under the Note and under this Security Instrument.
              Lender may do this without making any further demand for
              payment. This requirement is called “acceleration” or
              “Immediate Payment in Full.”

              Lender shall give notice to me prior to acceleration following
              my breach of any covenant or agreement in this Security
              Instrument. The notice shall specify: (a) the default; (b) the
              action required to cure the default; (c) a date, not less than 30
              days from the date the notice is given to me, by which the
              default must be cured; and (d) that failure to cure the default
              on or before the date specified in the notice may result in
              acceleration of the sums secured by this Security Instrument,
              foreclosure by judicial proceeding and sale of the Property. *
              **

Citizens additionally provided an affidavit of counsel, which avers that notice of

acceleration was sent by certified and ordinary mail on August 21, 2019, and that receipt

was acknowledged by DuChene’s counsel in correspondence dated August 29, 2019;

copies of the notice and acknowledgment were attached.

       {¶14} Citizens did not raise a new issue in the reply brief, as it was not the first

time it stated that all conditions precedent had been met. And this court has held that “an

affidavit submitted with a reply brief seeking to clarify a matter previously raised did not


                                             5

Case No. 2020-T-0082
constitute a new argument.” LNV Corp. v. Kempffer, 2020-Ohio-4527, 159 N.E.3d 303,

¶ 16 (11th Dist.), citing Deutsche Bank Natl. Trust Co. v. Ayers, 2020-Ohio-1332, 153

N.E.3d 452, ¶ 48 (11th Dist.). Additionally, and somewhat divergent from DuChene’s

argument, Citizens’ contention was that notice of default was not required before

immediate payment of the unpaid amount became due, and that notice of acceleration of

the debt following default had been properly provided.

       {¶15} Furthermore, even assuming it was a new issue raised, DuChene did not

oppose Citizens’ motion for leave to file a reply and supplement, did not move to strike

the documents, did not file a reply to the supplement, and did not request leave to file a

surreply. For this reason alone, the trial court was permitted to consider the contents of

the reply brief, and DuChene has forfeited any argument to the contrary. LNV Corp. at ¶

17 (“Appellants failed to move to strike or for leave [to] file a surreply, and, thus, any

objection to the consideration of such evidence has been waived.”); see also Millstone

Condos. Unit Owners Assn. v. 270 Main St., 11th Dist. Lake No. 2011-L-078, 2012-Ohio-

2562, ¶ 62 (“Improper summary judgment evidence may be considered by a trial court if

no objection is made to it.” (Emphasis sic.)); Lewis Potts, Ltd. v. Zordich, 11th Dist.

Trumbull No. 2018-T-0028, 2018-Ohio-5341, ¶ 42 (“In these circumstances, we conclude

any objection to the trial court considering such evidence has been waived.”).

       {¶16} DuChene’s sole assignment of error is without merit.

       {¶17} Finally, and briefly, Citizens’ argument that the appeal was filed by

DuChene solely in his individual capacity, and should therefore be dismissed for lack of

standing, is not well taken.




                                            6

Case No. 2020-T-0082
      {¶18} The judgment of the Trumbull County Court of Common Pleas is affirmed.




MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                        7

Case No. 2020-T-0082